Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 20 July 1805
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     
                        before 20 July 1805
                     
                  
                  How was I disappointed at not recieving a letter from my Dear Grand Papa this Post in answer to one I wrote him: you said in your letter to Sister Ann, that you expected but a short one from me, however I am determined to keep up a regular correspondence, if possible. you said also, that you would catch me in bed the morning of the 18 19 or 20 of this month; I hope you will not, for I shall rise betimes all three mornings I expect you. Aunt has had the mumps, and is not quite recoverd. I am very much obliged to you for the, Poetry. you sent me and think it all very Pretty, particularly Little John and the Ode to Modesty. Sister Ann’s fowls are increasd greatly. my hen has laid a great many eggs, not fit for hatching. adieu my Dear Grand Papa believe me to be your affectionate Grand dauhter
                  
                     E W Randolph 
                     
                  
               